Title: From John Adams to B. de Cabarrus Jeune, 13 April 1780
From: Adams, John
To: Cabarrus, B. de, Jeune


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu April 13. 1780
     
     I have received the Letter, which you did me, the Honour to write to me, the 8th of this month, and I thank you, sir, for So ready an Answer to my Request, and for so clear, So full and So intelligible an Account, of the Several Sorts of Wines, which go, in general under the Denomination of Bourdeaux. It is a Branch of Knowledge, which like many others, is much wanted in America, where I shall take the Liberty to Send it.
     I will venture to request you to send me, four or five Cases of fifty Bottles each, of some Wine of the best Quality. I shall leave it to you, to choose for me, and to fix the Price, only let me beg that it may be well corked and Sealed, and that the Wine may be good. Your draught upon me, for the Pay, shall be punctually honoured.
     Neither Mr. Sabatier nor Mr. Despres, has Spoke to me, on the Subject you mention. You may depend upon every Thing that may depend upon me, that Justice may be done. I am sir, with great respect, your obliged, humble sert.
    